
	
		III
		111th CONGRESS
		2d Session
		S. RES. 609
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Mr. Cardin submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Congratulating the National Urban League on
		  its 100th year of service to the United States.
	
	
		Whereas the National Urban League (referred to in this
			 preamble as the League) is a historic civil rights organization
			 dedicated to promoting economic empowerment to improve the standard of living
			 in historically underdeveloped urban communities;
		Whereas, by promoting education, civic engagement,
			 economic development, and civil justice, the League has been a consistent
			 advocate for improving the quality of life for struggling communities;
		Whereas, on July 28, 2010, the League will open its
			 Centennial Conference in Washington, DC;
		Whereas, on the centennial anniversary of the National
			 Urban League, the country can look back with great pride on the extraordinary
			 accomplishments of the League;
		Whereas, since its inception in 1910, the League has made
			 tremendous gains in equality and empowerment in the African-American community
			 throughout the United States;
		Whereas the National Urban League has remarkable
			 predecessors, including the National League for the Protection of Colored Women
			 (established in 1906), the Committee for Improving the Industrial Condition of
			 Negroes in New York (established in 1906), and the Committee on Urban
			 Conditions Among Negroes (established in 1910);
		Whereas the League began as a multiracial, diverse
			 grassroots campaign by Mrs. Ruth Standish Baldwin and Dr. George Edmund
			 Haynes;
		Whereas, between 1910 and 2010, the League expanded to 25
			 national programs, with more than 100 local affiliates in 36 States and the
			 District of Columbia;
		Whereas, during the civil rights movement, the League
			 worked closely with A. Phillip Randolph, Dr. Martin Luther King, Jr., and many
			 other exceptional leaders;
		Whereas, throughout the 1970s, the partnership between the
			 League and the Federal Government experienced tremendous growth, with the 2
			 entities delivering aid to urban areas and making improvements in housing,
			 education, health, and minority-owned small businesses;
		Whereas the partnership between the League and the Federal
			 Government revolutionized how the United States viewed race relations,
			 challenging the deep discrimination within the social structure of the United
			 States and cementing the League as a premier social justice
			 organization;
		Whereas the League employs a 5-point approach to increase
			 the quality of life of people in the United States, particularly
			 African-Americans;
		Whereas the League carries out the 5-point approach
			 through programs such as Education and Youth Empowerment,
			 Economic Empowerment, Health and Quality of Life
			 Empowerment, Civic Engagement and Leadership
			 Empowerment, and Civil Rights and Racial Justice
			 Empowerment;
		Whereas, through the Housing and Community Development
			 division of the League, programs such as Foreclosure Prevention,
			 Homeownership Preparation, and Financial Literacy
			 aided more than 50,000 people in 2009;
		Whereas, with assistance provided by the
			 Foreclosure Prevention program of the League, 3,000 people were
			 able to avoid filing foreclosure in 2009;
		Whereas, through the Education and Youth Development
			 division of the League, programs such as Project Ready prepare
			 students to transition from high school to college or to the workforce;
		Whereas the League publishes the State of Black
			 America, an annual report analyzing social and economic conditions
			 affecting African-Americans;
		Whereas the State of Black America report
			 includes the Equality Index, a statistical measure of the disparities between
			 Black and White people across 5 categories: economics, education, health, civic
			 engagement, and social justice;
		Whereas the programs of the League not only emphasize the
			 importance of leadership and community in local areas, but also enhance the
			 quality of life by studying and addressing specific problems within the
			 communities;
		Whereas, throughout 100 years of service, the League has
			 assisted millions of people in the United States, especially African-Americans,
			 in combating poverty, inequality, and social injustice;
		Whereas the League has outlined 4 aspirational goals as
			 part of the I AM EMPOWERED campaign, which marks the centennial
			 anniversary of the League;
		Whereas the I AM EMPOWERED campaign will
			 galvanize millions of people to take a pledge to help achieve the 4
			 aspirational goals of education, jobs, housing, and health care by 2025,
			 namely, by ensuring that—
			(1)every child in
			 the United States is ready for college, work, and life;
			(2)every person in
			 the United States has access to jobs with a living wage and good
			 benefits;
			(3)every person in
			 the United States lives in safe, decent, affordable, and energy-efficient
			 housing on fair terms; and
			(4)every person in
			 the United States has access to quality and affordable health care
			 solutions;
			Whereas the work of the League has been pivotal in
			 improving the lives of millions of African-Americans through community-oriented
			 programs, civil rights, and leadership opportunities, at times when these
			 changes have been needed most; and
		Whereas the National Urban League remains an essential
			 organization: Now, therefore, be it
		
	
		That the Senate—
			(1)welcomes the National Urban League to the
			 capital of the United States to commemorate the National Urban League's 100th
			 year of service to the Nation;
			(2)expresses deep
			 gratitude for the hardworking and dedicated men and women of the National Urban
			 League who, during the last 100 years, have struggled to improve the society of
			 the United States and the lives of all people in the United States; and
			(3)commends the
			 ongoing and tireless efforts of the National Urban League to address areas of
			 inequality and fight for the right of all people of the United States to live
			 with freedom, dignity, and prosperity.
			
